FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2012 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Corporate Taxpayers’ Registry (CNPJ/MF) number 47.508.411/0001-56 Commercial Registry (NIRE) number 35.300.089.901 MINUTES OF THE ANNUAL AND SPECIAL SHAREHOLDERS’ MEETING HELD ON APRIL 27, 2012 1. DATE, TIME AND PLACE : On the twenty seventh day of April 2012, at 2 p.m., at Companhia Brasileira de Distribuição (“ Company ”) headquarters, located at Avenida Brigadeiro Luís Antônio, nº 3.142, in the Capital of the State of São Paulo. 2. CALL : Call notice duly published on the State of São Paulo Official Register, issues of April 12, 13, and 14, 2012, on pages 38, 87, and 59, respectively, and in “O Estado de São Paulo” newspaper, issues of April 12, 13 and 14, 2012, on pages B4, B7 and B16, respectively. 3. QUORUM : Shareholders representing more than two thirds of the voting capital of the Company, according to the signatures set on the respective Shareholders Attendance Book, thus being demonstrated the legal quorum for the Meeting to be held. Also presented Mrs. José Antonio de Almeida Filippo, Vitor Fagá de Almeida and Fernando Custódio Zancope, Executive Officers of the Company, Mrs. Fernando Maida Dall’Acqua, Mario Probst and Raimundo Lourenço Maria Christians, members of the Fiscal Council, and Mrs Sergio Citeroni and Antonio Fioravantti, representatives of Ernst&Young Terco Auditores Independentes. 4. MEETING BOARD : Mr. Enéas César Pestana Neto, Chief Executive Officer of the Company, presided over the Meeting, under Article 9 of the Bylaws, and invited me, André Rizk, to act in the capacity of his Secretary. 5. AGENDA : In place of Annual Meeting : (i) Reading, discussion and voting of the financial statements concerning the fiscal year ended on December 31, 2011; (ii) Approval of the Management Proposal to designate the income of the fiscal year ended on December 31, 2011; (iii) Approval of the Capital Budgeting; (iv) Election of the members of the Fiscal Council; (v) the establishment of the global annual compensation of the members of Board of Directors, Advisory Board, and Fiscal Council of the Company, including fringe benefits; and, in place of Special Meeting: (vi) Approval of the Management Proposal concerning the Investment Plan for 2012; (vii) Approval of the Management Proposal concerning the ratification of the report concerning the incorporation of GAAM S.A. Comercial e Administradora by the Company, approved on the special general meeting held on September 30, 1997; (viii) Approval of the Management Proposal concerning the ratification of the acquisition of Sendas Distribuidora S.A. and the approval of the report concerning the evaluation referred the acquisition of Sendas Distribuidora S.A., in accordance with Art. 256, Paragraph 1 st of Law 6.404/76; (ix) Approval of the Management Proposal related to the increase of the Company capital through the capitalization of the Reserve for Expansion and of the Reserve for Retained Earnings based on the Capital Budgeting, both created at the Annual Shareholders’ Meeting held on March 31, 2011, with the consequent increase of the Company capital in the amount of R$358.413.641,91, with no issuing of new shares, and amendment of Article 4 of the Company Bylaws; (x) Approval of the Management Proposal related to the increase of the Company capital through the capitalization of the special reserve for goodwill in the total amount of R$200.905.749,69, in that 20% of the total amount of the increase, that is, R$40.181.149,94, are capitalized, without the issuing of new shares, to the benefit of all the shareholders, and 80% of the total amount of the increase, that is, R$160.724.599,75, are capitalized to the benefit of the Company’s controlling shareholder, i.e., Wilkes Participações S.A.; (xi) Approval of the Management Proposal related to the modification of the items a’, ‘f’, ‘g’, ‘k’, ‘n’, ‘o’ and ‘u’, of Paragraph 1 st , of Article 2 nd , and of Paragraph 2 nd , of Article 12, of the Bylaws, and the inclusion of the Items ‘u’ e ‘v’, of the Paragraph 1 st , of Article 2 nd , with the consequent renumbering of the following Items, and the renumbering of Sole Paragraph, of Article 1 st , of Company’s Bylaws; (xii) Consolidation of the Company Bylaws. 6. SUMMARY OF RESOLUTIONS: The Shareholders’ Meeting, upon the absence of those legally incapable, resolved as follows: In Place of Annual Meeting To approve, by unanimous vote of the present, the balance sheet and the other financial statements, concerning the fiscal year ended on December 31, 2011, without qualifications, published on the State of São Paulo Official Register on February 18, 2012, on pages 3 to 14, and in “O Valor Econômico” newspaper, on February 20 and 21, 2012, on pages A15 to A25. To approve, by unanimous vote of the present, the Management Proposal concerning the designation of the income of the fiscal year ended on December 31 2011, especially as regards the approval of distribution of dividends in the amount of one hundred and two million, nine hundred forty-eight thousand, seven hundred seventy-three Brazilian Reais and fifty three cents. (R$ 102,948,773.53), corresponding to: (i) R$ 0.372950601 per one common share; and (ii) R$ 0.410245661 per one preferred share. The total amount of dividends related to the fiscal year ended on December 31, 2011, distributed by the Company, including the amount of sixty-seven million, six hundred twenty-eight thousand, fifty-seven Brazilian Reais and sixty seven cents. (R$ 67,628,057.67) of dividends in advance already distributed, is one hundred seventy million, five hundred seventy-six thousand, eight hundred thirty-one Brazilian Reais and twenty cents (R$ 170,576,831.20), which corresponds to (i) R$ 0.617945504 per common share; and (ii) R$ 0.679740054 per preferred share. The proposed dividends shall be paid in Brazilian currency and within up to sixty (60) days from this date. All the shares shall be entitled to dividends on April 27, 2012 base date. As of April 30, 2012, the shares shall be negotiated “ex-right” to dividends. To approve, by unanimous vote of the present, the Company’s Capital Budgeting for the fiscal year of 2012, prepared by the Management, under Section 196 of Law 6,404/76. To elect, in Annual Meeting, by unanimous vote of the present, in order to make up the Company’s Fiscal Council, for a term of office of one (1) year, the following persons: Fernando Maida Dall’Acqua , a Brazilian citizen, married, university professor, bearer of the Brazilian Identity Card RG 4.146.438, SSP/SP, enrolled with the Individual Taxpayers’ Registry (CPF/MF) under No. 655.722.978-87, residing and domiciled in the City
